DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 16, 2022 has been entered.
 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as obvious over CN205902241 ('241), as understood from the translation of the abstract, in view of Lochbihler (US 2017/0217242 A1) and Aoki et al. (US 2013/0120835 A1) (“Aoki”).      .
With respect to claim 1, '241 discloses a structure of a texture comprising a plurality of distributed short ribs – short ribs have been interpreted as “short line structures” – and a gap formed between adjacent short ribs (Figs. 2c, 4-5, translation of the abstract ), the gap forming an optical structure – implied from Figs. 3-6, one short rib being offset with respect to the other (Fig. 2c).
'241 discloses the rib corresponding to a short line structure of the plurality of short line structures includes a top plane and a side surface surrounding the top plane (Figs. 4 and 5), but is silent with respect to the side surface being an arc-shaped surface, the arc-shaped surfaces of two adjacent ribs being connected to form a gap.   Lochbihler discloses a structure of a texture, the structure including ribs including top planes and side surfaces being arc-shaped surfaces, the structure having desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sides of the ribs of '241 being arc-shaped to obtain specific optical effects.
The references are silent with respect to at least two short ribs forming included angles a and b with a horizontal direction, the included angle a being not equal to the included angle b, of which one short rib - one short line structure – is being deflected and/or offset with respect to the other.  Aoki discloses a structure of a texture, wherein at least two short ribs – there are ridge lines formed between the neighboring concave shapes – form included angles a and b with a horizontal direction, the included angle a 
Regarding claim 4, '241, Lochbihler and Aoki teach the structure of claim 3.  '241 discloses the plurality of short ribs arranged in an array (Fig. 2c), but is silent with respect to the short ribs in the same row being deflected and the deflection angle increasing or decreasing.  Aoki discloses the plurality of short ribs being deflected, the deflection angle decreasing or increasing, depending on the direction of deflection (Fig. 17).
As to claim 5, '241, Lochbihler and Aoki teach the structure of claim 4.  Aoki discloses a region in the same row, in which the deflection angles of the short ribs change in an equal difference manner (Fig. 17).
As to claim 8, '241, Lochbihler and Aoki teach the structure of claim 1.  '241 teaches the top plane of a short rib is a rectangle (Fig. 2c).  Aoki discloses a structure of a texture, wherein at least two short ribs – there are ridgelines formed between the neighboring concave shapes - are being deflected from the intersection point of the two 
With respect to claim 9, '241, Lochbihler and Aoki teach the structure of claim 8.  Fig. 17 of Aoki implies that the distances between the intersection points of adjacent short ribs are equal.
As to claim 10, '241, Lochbihler and Aoki teach the structure of claim 1.  '241 discloses the top plane of each short rib is a rectangle wherein the length of the rectangle is constant (Fig. 2c), but is silent with respect to the width of the rectangle being varied.
Lochbihler discloses a structure of a texture, the structure including ribs including top planes wherein the width of the ribs vary (abstr., 0069, Fig. 2), the structure having a desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the width of the rectangles being varied to obtain specific optical effects.
As to claim 11, '241, Lochbihler and Aoki disclose the structure of claim 1.  Since the references teach the elements of the structure it would be expected that it can perform as intended, that is to present at least one light-shadow streak.

Claims 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over '241, Lochbihler and Aoki, and further in view of Nagahama et al. (US 2014/0293436 A1) (“Nagahama”).
With respect to claim 12, '241, Lochbihler and Aoki disclose an optical thin film having the structure of claim 1.  The abstract of '241 is silent with respect to a polymer layer on which the structure of the texture is formed.  Nagahama discloses an optical thin film having a texture – element 4 – wherein the optical thin film comprises a polymer layer – element 4 – on which the structure of the texture is formed (abstr., 0106, Fig. 1B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the optical thin film of '241 comprising a polymer layer having the structure of the texture thereon, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 13, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  Nagahama teaches the polymer layer is a light-cured adhesive layer (0106).  '241 discloses the structure of a texture being a plurality of short ribs – plurality of short ribs interpreted as a plurality of short line structures - and the gaps between the short ribs (Figs. 2c, 3-6).  The claim defines the product by how the product is made, thus, claim 13 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 13.  The reference teaches the structure.
As to claim 14, '241, Lochbihler, Aoki and Nagahama teach the film of claim 13.  Nagahama teaches the light-cured adhesive layer being a UV adhesive layer (0106).
With respect to claim 15, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  Lochbihler discloses a structure of a texture, wherein two short ribs have a height difference of 40 nm, which is within the claimed range, the structure having a desired optical properties (abstr., 0077, Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the height of the ribs in the film of '241 and Nagahama as disclosed in Lochbihler to obtain specific optical effects.
With respect to claim 18, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  Nagahama teaches the structure of the texture being covered by a reflective layer – element 3 (0046, Fig. 2), the reflective layer being covered by a colored layer – element 3 can be a laminated film combined with a functional layer such as a colored layer (0117, 0127, 0129), and a carrying layer provided on a side of the polymer layer opposite the structure of a texture – element 4a (0047, Fig. 2).
Regarding claim 19, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  '241 teaches an optical thin film which is a decorative film (title).
As to claim 20, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  '241 discloses an electronic device cover plate wherein the electronic device cover plate comprises an optical thin film (abstr.).


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over '241, in view of Lochbihler, Aoki, and Nagahama, and further in view of Ma et al. (US 2015/0191042 A1) (“Ma”).
With respect to claim 16, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  '241 teaches the rib having a top plane, the top plane being a rectangle (Figs. 2c, 3-6), but the references are silent with respect to the length and the width of the rectangle.    
Ma discloses a decorative laminate (abstr.) having a texture including short ribs, the short ribs having a width within the claimed range (0020).  Ma does not disclose the length of the short rib as recited in the claim, but changes in size are within the purview of a person skilled in the art (MPEP 2144.05).
Regarding claim 17, '241, Lochbihler, Aoki, Nagahama and Ma teach the film of claim 16.  '241 discloses a constant length of the rectangle, but the references are silent with respect to the width of the rectangle varying as recited in the claim.  Lochbihler discloses a structure of a texture, the structure including ribs including top planes wherein the width of the ribs vary (abstr., 0069, Fig. 2), the structure having a desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the width of the rectangles being varied as changes in size are within the purview of a person skilled in the art, to obtain specific optical effects (MPEP 2144.05).

Response to Arguments
Applicant’s arguments filed on Feb. 16, 2022 have been fully considered.
In view of the recent amendment objection with respect to claim 1 has been withdrawn.
In view of the recent amendment 35 USC 112(b) rejections of claims 1, 8, 10, and 13 have been withdrawn.
The Applicant argued '241, Lochbihler and Aoki cannot be combined to arrive at the present invention.
The Applicant argued Lochbihler discloses trough-shaped microcavities that are separated by strips that are planar, and the trough-shaped microcavities cannot be considered as the short line structures, thus Lochbihler fails to disclosed short line structures as described in the amended claim 1.  The Examiner notes the main reference '241 discloses short line structures each including a top plane and a side surface surrounding the top plane (Figs. 4 and 5), but '241 is silent with respect to the side surface being an arc-shaped surface, the arc-shaped surfaces of two adjacent ribs being connected to form a gap.   Lochbihler is not cited for disclosing short rib structures but a structure including ribs – line structures between the microcavities - including top planes and side surfaces being arc-shaped surfaces, the structure having desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  The Applicant argued Lochbihler fails to discloses an included angle between the microcavities or strips between the microcavities, and does not disclose a motivation to non-parallel direction of the microcavities.  The Examiner notes '241 discloses short rib structures being offset from one another (Fig. 2c).  It is the reference of Aoki that was cited for the motivation to form the short rib structures of '241 and Lochbihler forming included angles a and b with a horizontal direction, the included angle a not equal to the included angle b – the ridge 
The Applicant discussed Fig. 17 of Aoki, stating that the actual arcs of the arrangement positions of elements 21 are close to each other, relying on par. [0074] of Aoki, concluding that there is no short line structure between concave shapes 100a, so it is not possible to disclose how to set the short line structures.  The Examiner notes the statement of Aoki that the elements 21 are close to each other implies that there is a small distance between them, short ribs being formed between the neighboring concave shapes within that small distance between elements 21 – the ridge lines form included angles a and b with a horizontal direction, the included angle a not equal to the included angle b – the ridge lines form arcs in Fig. 17, and thus, they form different included angles with a horizontal direction - one short line structure being offset with respect to the other – also shown in Fig. 17 (abstr., 0009, 0062, 0074, Fig. 17).  The Applicant argued Aoki cannot teach the feature B) specified on page 6 of the Remarks, with the exception of disclosing one short line structure being deflected and/or offset with respect to the other.  The Examiner notes Aoki discloses short ribs forming included angles a and b with a horizontal direction, the included angle a not equal to the included angle b – the ridge lines form arcs in Fig. 17, and thus, they form different included angles with a horizontal direction - one short line structure being offset with respect to the other – also shown in Fig. 17 (abstr., 0009, 0062, 0074, Fig. 17).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783